Citation Nr: 1453618	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  10-24 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for left knee disability, also claimed as left lower extremity disability.

2.  Entitlement to service connection for left knee injury.

3.  Entitlement to an increased rating for traumatic arthritis of the left hip, currently evaluated as 10 percent disabling.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).   

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.

The Veteran asserted at his May 2012 hearing that his left side condition (hip and knee) forced him to retire.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for entitlement to TDIU due to service-connected disability or disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  Therefore, in light of the Veteran's assertions, and in light of the Court's holding in Rice, the Board has considered a claim for TDIU as part of his pending increased rating claim and is listing the raised TDIU claim as an issue on appeal.

The issue of entitlement to service connection for a left knee disability, the issue of entitlement to an increased rating for arthritis of the left hip, and the issue of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not appeal an April 2008 rating decision that denied service connection for a left knee disorder.

2.  Evidence received since the April 2008 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim for service connection for a left knee disorder.  


CONCLUSION OF LAW

New and material evidence to reopen the claim of service connection for a left knee disorder has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and implemented at 38 C.F.R. § 3.159 (2013), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Since the previously final claim of entitlement to service connection for a left knee disorder has been reopened, the Board need not discuss whether the notice requirements of the VCAA, as set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006), have been met.

Regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2013).  Absent appeal, a decision by the agency of original jurisdiction is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2013).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for a left knee injury in an unappealed April 2008 rating decision.  See 38 U.S.C.A. § 7105(b), (c); 38 C.F.R. § 20.201 (2013).  

The evidence of record in April 2008 included the Veteran's service treatment records, private medical treatment records dated from February 2002 to April 2007, and a February 2008 VA examination report of the left hip.   The STRs indicate that the Veteran had some left knee symptoms following an injury to the left side of his body.  A February 2002 private medical record indicates that the Veteran had degenerative joint disease of the left knee.  The April 2008 rating decision stated that although there were subjective reports of pain in the left knee during service, there was no indication that the left knee was treated in service.  

In December 2008, the Veteran sought to reopen his claim of service connection for a left knee disorder.  In the April 2009 rating decision now on appeal, the RO denied reopening the Veteran's claim, concluding that there was no new and material evidence regarding the left knee.  

New evidence received since the April 2008 final rating decision includes the Veteran's May 2012 hearing testimony in which the Veteran testified that very soon after service he sought treatment for his left knee and received cortisone shots in his left knee.   

The Board notes that prior to the April 2008 final rating decision there was no evidence indicating that the Veteran received cortisone shots for left knee disability very soon after his discharge from service.  The credibility of the new evidence is to be presumed, accordingly this evidence is material to whether the Veteran developed a chronic knee disability due to a knee injury during service.  See 38 C.F.R. § 3.156(a); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Because new and material evidence has been received, the claim for service connection for a left knee disorder is reopened.


ORDER

New and material evidence having been received, the claim of service connection for a left knee disorder is reopened.


REMAND

The Veteran's service treatment records indicate that the Veteran's left hip was injured when a truck pinned the Veteran against a wall.  The STRs show that the Veteran was hospitalized and these records indicate that the Veteran had left knee pain, swelling and stiffness.  The Veteran has indicated that he received left knee treatment including cortisone shots from a private medical provider since 1969.  The recent records indicate that the Veteran developed DJD of the left knee and then he had a left knee replacement.  The Veteran has not been provided a VA examination with opinion regarding his left knee disorder claim.  Based on his current left knee disorder and the STRs described above, the Board finds that the Veteran should be provided a VA medical examination in order to determine the etiology of his current left knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). (the threshold for determining whether there is an indication that the disability in question may be associated with a veteran's service is low).

At his May 2012 hearing the Veteran testified that he had received disability benefits through the State of California.  Copies of the records regarding such disability determination should be requested.  

At the May 2012 hearing the Veteran indicated that his left hip had gotten worse since the last evaluation.  As there is an indication that the Veteran's left hip disability may have increased in severity since the most recent VA examination in February 2009, he must be provided a new VA examination to determine the current severity of his service-connected left hip disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

At the hearing the Veteran reported continued medical treatment through Kaiser Permanente.  He said that he did not receive any VA medical treatment.  The most recent Kaiser Permanente (KP) record is dated April 14, 2009.  Copies of the Veteran's updated KP records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU.  The Veteran should be asked to submit a claim form for entitlement to TDIU in order that detailed information concerning his work history, education and training can be obtained.

2.  After obtaining any necessary authorizations, request copies of the Veteran's medical treatment records from Kaiser Permanente dated from April 15, 2009 to present.  All efforts to obtain the records should be fully documented, and all records and/or responses received should be associated with the claims file.  If unsuccessful, the Veteran should be notified and accorded the opportunity to furnish such records directly to VA.

3.  Request that the Veteran provide additional information and any authorizations so that copies of his records regarding his State of California disability award may be obtained.  All efforts to obtain the records should be fully documented, and all records and/or responses received should be associated with the claims file.  If unsuccessful, the Veteran should be notified and accorded the opportunity to furnish such records directly to VA.

4.  After the above evidence is obtained to the extent available, afford the Veteran a VA examination to determine the nature and etiology of his current left knee disability.  The claims folder should be made available to the examiner and be reviewed in conjunction with the examination.  The examiner should discuss the left knee symptoms noted during service and provide an opinion regarding whether it is as least as likely as not (50 percent probability or more) that any currently diagnosed left knee disability was caused by, or is otherwise related to, any incident of the Veteran's military service.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for all opinions provided.

5.  After the above evidence is obtained, to the extent available, schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected left hip disability.  The claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  

The examiner is asked to address the functional impairment resulting from the left hip disability (and also from the left knee disability if a VA examiner has opined that the left knee disability is due to service) that may affect his ability to function and perform tasks in a work-like setting.

6.  Then, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


